Concur: Chief Judge Dbsmond and Judges Ford, Frobssf/l, Borkb and Fostbr. Judge Van Voorhis concurs in the following memorandum: Although it might have been preferable for the lawyers to have been furnished copies of the probation officer’s report, the Trial Justice called them into conference when the report was received and communicated its contents to them. *773Neither one asked for the report. Although the Trial Justice at that time said that he was impressed by respondent’s position, he also indicated that he retained an open mind and had called in the lawyers so as to get the benefit of, their views. It is not uncommon for a Judge, in colloquy with attorneys, to express tentative views, but without making up his mind, in order to give them opportunity to meet what is in his thoughts. That is apparently all that occurred in the , somewhat informal proceedings in this case. Taking no part: Judge Dye.